Citation Nr: 0839402	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-28 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Increased evaluation for low back strain currently 
evaluated as 10 percent disabling.  

2.	Increased evaluation for left lower leg tibialis muscle 
strain currently evaluated as 0 percent disabling.  

3.	Increased evaluation for right lower leg tibialis muscle 
strain currently evaluated as 0 percent disabling.  

4.	Increased evaluation for left ulnar fracture currently 
evaluated as 0 percent disabling.  

5.	Increased evaluation for scar, right cheek currently 
evaluated as 0 percent disabling.  

6.	Increased evaluation for scar, right arm currently 
evaluated as 0 percent disabling.  

7.	Increased evaluation for scar, postoperative left 
varicolectomy currently evaluated as 0 percent disabling.  

8.	Increased evaluation for shell fragment wounds, left 
forearm currently evaluated as 10 percent disabling.  

9.	Increased evaluation for corneal abrasion, left eye 
currently evaluated as 0 percent disabling.  

10.	Service connection for scar, 
left cheek.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from July 2002 to July 2005.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This matter was later 
transferred to the VA RO in Baltimore, Maryland.  

The claims for increased rating noted above are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's left cheek scar relates to service.  


CONCLUSION OF LAW

A left cheek scar was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  




II.  The Merits of the Claim to Service Connection

In July 2005, the veteran claimed service connection for a 
scar on his left cheek.  In the September 2005 rating 
decision on appeal, the RO denied the claim.  For the reasons 
set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record indicates that the veteran 
currently has a left cheek scar.  In a June 2005 VA 
compensation examination report of record, a left cheek scar 
diagnosis is noted.  Moreover, the record demonstrates that 
the veteran incurred that scar during service.  The June 2005 
VA examination occurred while the veteran served on active 
duty - he was not discharged from service until July 2005.  
As such, the Board finds service connection warranted for a 
left cheek scar.  See 38 C.F.R. § 3.303.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for scar, left cheek, is granted.      


REMAND

With regard to the increased rating claims on appeal in this 
matter, VA has not provided the veteran with VCAA 
notification in accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Moreover, the veteran has not undergone VA compensation 
examination for these service-connected disorders since June 
2005.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(finding that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a VCAA notification letter in 
accordance with Vazquez, supra.  

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature and severity of the service-
connected disorders at issue in this 
matter.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  The veteran's 
complaints should be recorded in full.  

3.  With regard to the veteran's service-
connected shell fragment wounds, left 
forearm, the examiner should specifically 
note the muscle groups involved with this 
injury, and whether the veteran 
experienced a through-and-through injury 
with any muscle group affected.  The 
examiner should also comment on whether 
the veteran's muscle(s) impairment is 
slight, moderate, moderately severe, or 
severe.  See 38 C.F.R. § 4.56 (2008).  

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


